Case 1:19-cv-05641-VSB Document 45-15 Filed 03/30/20 Page 1 of 7
FILED: NEW YORK COUNTY CLERK 05/13/2014                                      INDEX NO. 651089/2010
                Case
NYSCEF DOC. NO. 925    1:19-cv-05641-VSB Document 45-15 Filed 03/30/20 RECEIVED
                                                                       Page 2 ofNYSCEF:
                                                                                 7      05/13/2014
Case 1:19-cv-05641-VSB Document 45-15 Filed 03/30/20 Page 3 of 7
Case 1:19-cv-05641-VSB Document 45-15 Filed 03/30/20 Page 4 of 7
Case 1:19-cv-05641-VSB Document 45-15 Filed 03/30/20 Page 5 of 7
Case 1:19-cv-05641-VSB Document 45-15 Filed 03/30/20 Page 6 of 7
Case 1:19-cv-05641-VSB Document 45-15 Filed 03/30/20 Page 7 of 7
